DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                           Response to Amendment
	Claims 1, 10, 12, 13, 15, 16, 20 and 25 have been amended; and claims 1-25 are currently pending. 

                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 9-16, 20-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPN 8558344 B2, hereinafter “Chen”) in view of Umetani et al. (DE 11 2015 0031699, hereinafter “Umetani”).

In regards to claim 1, Chen discloses (Fig. 9) an integrated circuit (IC) package support, comprising: 
an inductor, including: 
a solenoid (920), 
a first portion of a magnetic material (910B) in an interior of the solenoid (920), and 
a second portion of magnetic material (910A, 910C) outside the interior of the solenoid (920).

However, Chen fails to explicitly teach that the first portion of magnetic material is not in contact with the second portion of magnetic material. 

Umetani while disclosing magnetic circuit component teaches (See, for example, Fig. 6A-6C) the first portion of magnetic material (24d) is not in contact with the second portion of magnetic material (24b). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Umetani because this would help provide a magnetic component that can efficiently reduce the AC resistance of a coil in the state where a winding wire is installed as an inductor.


In regards to claim 10, Chen discloses (Fig. 9) an integrated circuit (IC) package, comprising: an IC package support having an inductor (900) embedded therein, wherein the inductor includes a solenoid (920) and a magnetic structure (910) around the solenoid (920), and wherein the magnetic structure (910) includes multiple portions of magnetic material oriented parallel to a longitudinal axis of the solenoid (920); and a die (410, see for example, Fig. 4) coupled to the IC package support.
However, Chen fails to explicitly teach that the multiple portions of the magnetic material are not in contact with each other. 
Umetani while disclosing magnetic circuit component teaches (See, for example, Fig. 6A-6C) that the multiple portions of the magnetic material (24d, 24b) are not in contact with each other. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Umetani because this would help provide a magnetic component that can efficiently reduce the AC resistance of a coil in the state where a winding wire is installed as an inductor.

In regards to claim 14, Chen as modified above discloses (See, for example, Fig. 6C) the third portion (24a, 24c) of the magnetic material is spaced apart from the first portion (24d) of the magnetic material by a dielectric material (23), and the third portion (24a, 24c) of the magnetic material is spaced apart from the second portion (24b) of the magnetic material by a dielectric material (23). 

In regards to claim 15, Chen discloses (Fig. 9) a coreless integrated circuit (IC) package support, comprising: an inductor (900), including: a solenoid (920), and a magnetic material ()910B) in an interior of the solenoid (920).
However, Chen fails to explicitly teach that a first magnetic in an interior of the solenoid; 
a second magnetic material outside the interior of the solenoid; and 
a third magnetic material outside the interior of the solenoid, wherein the first, second, and third magnetic materials are not in contact with each other. 
 
Umetani while disclosing magnetic circuit component teaches (See, for example, Fig. 6A-6C) that a first magnetic (24d) in an interior of the solenoid; 
a second magnetic material (24b) outside the interior of the solenoid; and 
a third magnetic material (24a, 24c) outside the interior of the solenoid, wherein the first (24d), second (24b), and third (24a, 24c) magnetic materials are not in contact with each other. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Umetani because this would help provide a magnetic component that can efficiently reduce the AC resistance of a coil in the state where a winding wire is installed as an inductor.

	

In regards to claim 20, Chen discloses (Fig. 9) a computing device, comprising: a circuit board (PCB, see for example, Fig. 4); and an integrated circuit (IC) package coupled to the circuit board (PCB, See for example, Fig. 4), wherein the IC package includes an IC package support and a computing component coupled (410, see for example, Fig. 4) to the IC package support, the IC package support includes an inductor (900), and the inductor includes a solenoid (920) having magnetic material (910) interior to the solenoid or exterior to the solenoid.

However, Chen fails to explicitly teach that the magnetic material interior to the solenoid is not in contact with the magnetic material exterior to the solenoid. 

Umetani while disclosing magnetic circuit component teaches (See, for example, Fig. 6A-6C) that the magnetic material (24d) interior to the solenoid is not in contact with the magnetic material (24b) exterior to the solenoid. 
 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Umetani because this would help provide a magnetic component that can efficiently reduce the AC resistance of a coil in the state where a winding wire is installed as an inductor.


In regards to claim 3, Chen discloses (See, for example, Fig. 9) the first portion of the magnetic material (910B) is oriented along a longitudinal axis of the solenoid (920).

In regards to claim 4, Chen discloses (See, for example, Fig. 9) the first portion of the magnetic material (910B) has a height that is greater than a height of the solenoid (920).

In regards to claim 5, Chen discloses (See, for example, Fig. 9) the second portion of the magnetic material (910A, 910C) is oriented parallel to a longitudinal axis of the solenoid (920).

In regards to claim 6, Chen discloses (See, for example, Fig. 9(b)) the second portion of the magnetic material (910A, 910C) has a planar shape cross-section (See fig. 9(b)).

In regards to claim 9, Chen discloses (see, for example, Fig. 9) the IC package support is a package substrate or an interposer (420, see Fig. 4).

In regards to claim 11, Chen discloses (see, for example, Fig. 9) a first portion of the magnetic material (910B) is in an interior of the solenoid (920) and a second portion of the magnetic material (910A, 910C) is outside an interior of the solenoid (920).

In regards to claim 12, Chen as modified above discloses (Figs. 6A-6C, Umetani) the inductor further includes a third portion of the magnetic material (24a, 24c), and the third portion of the magnetic material (24a, 24c) is oriented perpendicular to a longitudinal axis of the solenoid; wherein the third portion of the magnetic material (24a, 24c) is not in contact with the first (24d) or second (24b) portions of the magnetic material. 

In regards to claim 13, Chen as modified above discloses (Figs. 6A-6C, Umetani) the second portion (24b) of the magnetic material has a cylindrical shape, a planar shape, or a C-shaped cross-section (See, for example, Fig. 6C)

In regards to claim 16, Chen as modified above discloses (Figs. 6A-6C, Umetani) second (24b) and third (24a, 24c) magnetic materials outside the interior of the solenoid have a planar shape or a C-shaped cross-section (See, for example, Fig. 6C). 

In regards to claim 21, Chen discloses (See, for example, Fig. 9) the magnetic material (910) includes portions parallel to a longitudinal axis of the solenoid (920).

In regards to claim 22, Chen discloses (See, for example, Fig. 9) the magnetic material (910) includes portions perpendicular to the longitudinal axis of the solenoid (920).

In regards to claim 25, Chen as modified above discloses (Figs. 6A-6C, Umetani) the magnetic material exterior to the solenoid (See, for example, 24b) is oriented parallel to a longitudinal axis of the solenoid and has a cylinder shape, a planar shape, or a C-shaped cross-section (See, for example, Fig. 6C). 


Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Umetanio as applied to claim 1, and further in view of Kuettner et al. (USPN 5852866, hereinafter “Kuettner”).

In regards to claim 2, Chen discloses all limitations of claim 1 above but fails to explicitly teach that the solenoid includes a plurality of conductive lines and conductive vias through multiple layers of dielectric material.
	Kuettner while disclosing microcoils teaches (See, for example, Fig. 2e) the solenoid includes a plurality of conductive lines (1a, 1b) and conductive vias (2) through multiple layers of dielectric material (4b, 4c).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Kuettner because having through via inside the insulation permits practically any design of microcoils with comparatively high inductance values. This would also help produce complex coil arrangements such as arrays or transformers. 

In regards to claim 7, Chen discloses all limitations of claim 1 but it is silent about the IC package support being coreless.
	Kuettner discloses (See, for example, Figs, 2a-2e) the IC package support (see, Fig. 2e) being coreless.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Kuettner because having through via inside the insulation permits practically any design of microcoils with comparatively high inductance values. This would also help produce complex coil arrangements such as arrays or transformers. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Umetani as applied to claim 1 above, and further in view of  Ahrens et al. (CN 102148089 A, hereinafter “Ahrens”).

In regards to claim 8, Chen discloses all limitations of claim 1 above but fails to explicitly teach that the magnetic material includes a magnetic paste.
	Ahrens while disclosing integrated inductor teaches (See, for example, Fig. 1) the magnetic material (108) includes a magnetic paste (See, for example, Par [0016]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made modify Chen by Ahrens because this would help manufacture a compact inductor in a cost effective manner, and with an enhanced characteristics. 

Claims 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Umetani as applied to claims 15 and 20 above respective, and further in view of Mano et al. (US 2013/0223033 A1, hereinafter “Mano”).

In regards to claims 17-19, Chen discloses all limitations of claim 15 but fails to explicitly teach that the inductor is spaced apart from solder resist at a face of the IC package support; the inductor is in contact with solder resist at a face of the IC package support; and the magnetic material includes an epoxy resin.
	Mano while disclosing inductor teaches (See, for example, Fig. 1) the inductor (110) is spaced apart from solder resist (70) at a face of the IC package support; the inductor (110) is in contact with solder resist (110) at a face of the IC package support (10); and the magnetic material includes an epoxy resin (See, for example, Par [0064]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Mano because the via-conductor for connecting conductive patterns to each other touches the resin layer without making contact with the magnetic material, so that adhesiveness of the via conductor to the interlayer insulation layer can be enhanced, thus securing connection reliability.

In regards to claim 23, Chen discloses all limitations of claim 20 above but fails to explicitly teach that the circuit board is a motherboard.
	Mano discloses the circuit board is a motherboard (See, for example, Par [0038]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Mano because the via-conductor for connecting conductive patterns to each other touches the resin layer without making contact with the magnetic material, so that adhesiveness of the via conductor to the interlayer insulation layer can be enhanced, thus securing connection reliability.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Umetani as applied to claim 20, and further in view of Cheng et al. (US 2003/0077871 A1, hereinafter “Cheng”).

In regards to claim 24, Chen discloses all limitations of claim 20 above but fails to explicitly teach that the computing device is a handheld computing device or a server computing device.
	Cheng while disclosing inductor fabrication teaches the computing device is a handheld computing device or a server computing device (…inductors are required in miniaturized devices that may include a power regulator in an integrated circuit, or a component in a low power application such as a hand-held device. See, for example, Par [0004]). 	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Chen by Cheng because this would help minimizes stub length between the inductor and microelectronic device. Hence, reduces skew in the required response characteristics.

                                             Response to Arguments
Applicant’s arguments with respect to claims 1, 10, 15 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                               Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J. Green can be reached on 571-270-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893